Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
This final Office action responds to claims submitted August 27, 2021.
Applicant canceled claims 2, 4, and 5.  Applicant amended claims 1, 3, and 8-11.  Thus, claims 1, 3, and 6-11 are pending and have been examined.

Claim Rejections - 35 USC § 112




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

Claims 1, 3, and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 10, and 11: Applicant’s disclosure fails to comply with the written description requirement, which demands that an applicant’s specification “describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the invention had possession of the claimed invention.”1  In cases involving computer-implemented functional claims, examiners are instructed to “determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail….”2  The MPEP explains that “the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”3  The claims recite:
When the error data is included in the plurality of decommissioning related information data, identifying a decommissioning target facility and features of the decommissioning target facility based on the database and the plurality of decommissioning related information data from which the error data is excluded;

Determining operations and characteristics of the operations of a decommissioning plan of the decommissioning target facility based on the identified decommissioning target facility.
4  Since the specification fails to clearly outline an algorithm or technical features to perform the “identifying…” and “determining…” functions, the claims must therefore be rejected as failing to comply with the written description requirement.
With respect to claims 3 and 6-9: Since the claims are dependent on claim 1, they are also rejected under §112(a) for the same rationale.

Claim Rejections - 35 USC § 101




35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claims 1, 3, and 6-11 are rejected under 35 U.S.C. §101 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1, 10, and 11: The claims recite a process and machine (e.g., “a method for determining a decommissioning plan of a nuclear facility based on 
Determining whether error data is included in the plurality of decommissioning related information data based on … characteristic information and decommissioning plan information of a plurality of nuclear power facilities;

When the error data is included in the plurality of decommissioning related information data, identifying a decommissioning target facility and features of the decommissioning target facility based on … and the plurality of decommissioning related information data from which the error data is excluded;

Determining operations and characteristics of the operations of a decommissioning plan of the decommissioning target facility based on the identified decommissioning target facility, 

Wherein said determining whether error data is included in the plurality of decommissioning related information data comprises: determining that error data is included when there is data that is not linked to a linking structure which defines a connection relationship between the received data based on the characteristic information of the plurality of nuclear power facilities;

Wherein the characteristic information of the plurality of nuclear power facilities includes information on an available structure and an available equipment and a relevance between the available structure and the available equipment depending on a type of each of the plurality of nuclear facility types.

5  The limitations can also be interpreted as reciting commercial or legal interactions, which fall within the “certain methods of organizing human activity” group of abstract ideas.6  Claims 10 and 11 recite similar limitations.  Accordingly, the claims recite an abstract idea.
	The claims do not recite additional elements that integrate the abstract idea into a practical application under step 2A prong two.  Limitations that may indicate whether a judicial exception has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.7  The “receiving a plurality of decommissioning related information data,” “wherein the plurality of decommissioning related information data includes information on a structure or equipment included in the decommissioning target facility,” and “wherein the information on the structure or the equipment includes at least one of information on a weight, a size, an installation location, and used materials, information on a design change of the nuclear facility” limitations recite data gathering.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate a judicial exception into a practical application.8  	

Claim 1: A method for determining a decommissioning plan of a nuclear facility based on decommissioning related information and error data in the decommissioning related information, using at least one processor, comprising … a database which contains….

Claim 10: An apparatus for determining a decommissioning plan of a nuclear facility based on decommissioning related information and error data in the decommissioning related information, the apparatus comprising: memory; instructions in the apparatus; processor circuitry to execute the instructions to … a database which contains….

Claim 11: A computer-readable medium having a computer program stored therein for causing a processor to perform a method for determining a decommissioning plan of a nuclear facility based on decommissioning related information and error data in the decommissioning related information, the method comprising … a database which contains….

The applicant’s specification teaches:
Paragraph 0022: FIG. 1 shows an example of the functional configuration of an apparatus for decommissioning plan of a nuclear facility according to an embodiment of the present disclosure.  The term ‘…unit’ below refers to a unit of processing at least one function or operation, which may be implemented by a hardware or a software, or a combination of the hardware and the software.

Paragraph 0067: Therefore, it should be understood that the exemplary embodiments described above are not limiting but only an example in all respects. 

Paragraph 0068: From the foregoing, it will be appreciated that various embodiments of the present disclosure have been described herein for purposes of illustration, and that various modifications may be made without departing from the scope and spirit of the present disclosure.  The exemplary embodiments disclosed in the specification of the present disclosure do not limit the present disclosure.  The scope of the present disclosure will be interpreted by the claims below, and it will be construed that all techniques within the scope equivalent thereto belong to the scope of the present disclosure.
9  The specification instead describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The claims appear to invoke these computing elements only as tools to execute the identified abstract idea.10  The limitations describe the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claims.11  The embodiment limitations fail to integrate the abstract idea recited in the claims into a practical application.  Therefore, the claims are directed to an abstract idea.
	The claims also do not recite additional elements that provide significantly more than the abstract idea under step 2B.  The federal courts previously identified certain computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner.12  These computer functions include “storing and retrieving information in memory” and “receiving or transmitting data over a network.”13  The “receiving a plurality of decommissioning related information data,” “wherein the plurality of decommissioning related information data includes…,” and “wherein the information on the structure or the equipment includes…” limitations describe conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Therefore, those limitations do not provide significantly more than the abstract idea.  Examiner further reiterates the additional element of using a computer or processor to perform the steps recited in the claims amounts to no more than mere instructions to apply 
Finally, even when considered as an ordered combination, the claims do not contain an inventive concept or add anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  Therefore, the claims are not patent-eligible.







With respect to claims 3 and 6-9: The dependent claims are also ineligible under 35 U.S.C. §101 because the limitations further describe the identified abstract idea and/or do not recite additional elements that integrate the abstract idea into a practical application or that provides significantly more than the abstract idea under the Office’s current guidance.
	(a)	Claim 3: The claims does not recite additional elements that integrate the abstract idea into a practical application.  The “wherein the information on the structure or the equipment further includes at least one of information on…” limitation describes content obtained while performing the “receiving a plurality of decommissioning related information data” limitation previously recited in claim 1.  Examiner reiterates the “receiving a plurality of decommissioning related information data” limitation recites data gathering.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity does not integrate the abstract idea into a practical application.  The claim also does not recite additional elements that provide significantly more than the abstract idea.  The limitation describes the conventional computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not provide significantly more than an abstract idea when recited in a merely generic manner.  Accordingly, the claim is not patent-eligible.
	(b)	Claim 6: The “wherein the decommissioning plan information includes decommissioning technique information for each type of the plurality of nuclear facilities and 
	(c)	Claim 7: The “wherein the decommissioning technique information includes at least one of radiation measurement technique, decontamination technique, cutting technique, waste treatment techniques, and site restoration technique” limitation further describes the abstract idea identified in claims 1 and 6.  Accordingly, the claim recites an abstract idea and is not patent-eligible.
	(d)	Claim 8: The “wherein said identifying the decommissioning target facility and features of the decommissioning target facility comprises: analyzing one of decommissioning site and environmental status of the decommissioning target facility, decommissioning work activity, comparison of the applicable decommissioning technique, radioactive waste management, environmental impact during decommissioning, safety of decommissioning, radiation protection, fire protection, and decommissioning cost based on the remaining data and the database; and determining a decommissioning technique to be used for decommissioning the decommissioning target facility to meet a predetermined criterion, wherein the predetermined criterion is designated in accordance with the laws and regulations for the nuclear facility” limitations describe the abstract idea previously identified in claim 1.  Accordingly, the claim recites an abstract idea and is not patent-eligible.
	(e)	Claim 9: The “wherein said determining the decommissioning plan comprises: representing a state and the determined decommissioning technique in a hierarchical structure based on the database, the type of the decommissioning target facility, and the information on the structure and equipment of the decommissioning target facility” limitation further describes the abstract idea identified in claim 1.  Thus, the claim   recites an abstract idea.  The claim does not recite additional elements that integrate the 

Claim Rejections - 35 USC § 103












The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (Pub. No. 2016/0365162) in view of Lepine (Pub. No. 2017/0117064) in view of Fujii (Pub. No. 2018/0260495) in view of Hafen (Pub. No. 2013/0345999) and in view of Al Za’noun (Pub. No. 2013/0055042). 
With respect to claim 1: Johnson discloses a method for determining a decommissioning plan of a nuclear facility based on decommissioning related information and error data in the decommissioning related information, using at least one processor (See at least Paragraph 0001: “The subject matter disclosed herein relates See also Paragraph 0020: “Example embodiments include systems and methods to simulate existing power plant decommissioning plans to determine the viability thereof.”  See also Paragraph 0074: “FIG. 10 is a flow chart illustrating a method 1000 for determining an optimal power plant decommissioning plan based on stakeholder constraints, according to example embodiments.  The method 1000 may be embodied in computer-readable instructions for execution by a hardware component (e.g., a processor) such that the operations of the method 1000 may be performed by the machine 200.”), comprising: 
	receiving a plurality of decommissioning related information data (See at least Paragraph 0025: “Accordingly, the interface module 102 may provide a number of interfaces (e.g., by causing the interfaces to be presented on a display of computing system) to users (e.g., power plant stakeholders) that allow such users to request simulation of existing power plant decommissioning plans, generation of optimal power plant decommissioning plans, or optimization of existing power plant decommissioning plans….  For example, the interface module 102 may provide an interface element (e.g., text entry field or drop-down menu) that allows users to input constraints for determining an optimal power plant decommissioning plan.  The interface module 102 also receives and processes user input received through such interface elements.”  See also Paragraph 0053: “FIG. 5 is a data flow diagram illustrating a process for determining an optimal power plant decommissioning plan, according to some embodiments.  As shown, the DDSOA 100 takes the financial data 108 … the decommissioning strategy data 112, and constraint data 500 as inputs.  The decommissioning strategy data 112 includes a decision tree for corresponding to a decommissioning strategy (e.g., DECON, SAFSTOR, and ENTOMB) used to decommission a power plant.”  See also Paragraph 0055: “Referring back to FIG. 5, 
	identifying a decommissioning target facility and features of the decommissioning target facility based on the database and the plurality of decommissioning related information data from which the error data is excluded (See at least Paragraph 0058: “The DDSOA 100 then accesses and uses the probabilistic model 300 to simulate various outcomes (e.g., risks and returns) for each possible future path of the existing decommissioning plan as provided by the decision tree included in the decommissioning strategy data 112.  Accordingly, the DDSOA 100 determines the current status of the existing decommissioning plan based on the schedule data 110, and identifies a corresponding node in the decommissioning strategy data 112.”  See also Paragraph 0065: “At operation 905, the simulation module 104 accesses probabilistic model data including a probabilistic model used to simulate cash flow values of the power plant using historical and regulatory values as a basis.  The probabilistic model includes a plurality of 
	determining operations and characteristics of the operations of a decommissioning plan of the decommissioning target facility based on the identified decommissioning target facility (See at least Paragraph 0020: “Aspects of the present disclosure involve simulating and optimizing power plant decommissioning plans.  For purposes of the present disclosure, “decommissioning” refers to a process for permanently removing a power plant facility from service including dismantling all structures of the facility and reducing on-site radioactive materials to levels permitted by pertinent regulation.  Accordingly, a power plant decommissioning plan includes a series of scheduled activities (e.g., tasks) involved in decommissioning a power plant.”  See also Paragraph 0057: “Based on the determined range of values corresponding to the return provided by each possible decommissioning plan, the DDSOA 100 generates decommissioning plan data 502 including schedule data corresponding to an optimal decommissioning plan.  The decommissioning plan is optimal in terms of being the most favorable decommissioning plan in light of the constraints included in the constraint data 500….  The decommissioning plan data 502 includes a series of activities and an optimal date for undertaking each activity.”).
	Johnson does not explicitly teach the remaining limitations.  However, Lepine discloses wherein the plurality of decommissioning related information data includes information on a structure or equipment included in the decommissioning target facility … wherein the characteristic information of the plurality of nuclear power facilities includes information on an available structure and an available equipment See at least Paragraph 0053: “As shown in FIG. 4, process 400 may include receiving nuclear power plant information associated with a nuclear power plant (block 410).  For example, analytics platform 200 may receive nuclear power plant information associated with a nuclear power plant.”  See also Paragraph 0054: “In some implementations, the nuclear plant information may include information relating to various aspects of a nuclear plant.  For example, the nuclear plant information may include operational information associated with equipment 215 in the nuclear plant, worker information associated with one or more workers in the nuclear plant, environmental information collected in or around the nuclear plant, inventory information relating to parts and/or tools for operating, repairing, and/or maintaining equipment 215 in the nuclear plant, security information associated with the nuclear plant, or the like.  Examples of these types of nuclear plant information are described below.”  See also Paragraph 0055: “In some implementations, the operational information may include information relating to operation, maintenance, and/or condition of equipment 215.”  See also Paragraph 0066: “In some implementations, an item of nuclear plant information may include an identifier associated with the item of nuclear plant information.”  See also Paragraph 0072: “In some implementations, the nuclear plant information may include information from multiple nuclear plants.”);
	wherein the information on the structure or the equipment includes at least one of information on a weight, a size, an installation location, and used materials, information on a design change of the nuclear facility (See at least Paragraph 0059: “As another example, the operational information may include engineering program information associated with equipment 215 design, such as an electronic design basis, a battery load requirement, a fire load requirement, or the like.  As still another example, the operational information may include plant line-up information that describes line-ups for equipment 215 in the nuclear plant (e.g., electrical and/or mechanical line-ups).  In some operational information may include other types of information (e.g., stored or accessible by analytics platform 220), such as documentation associated with a design of equipment, technical specifications of equipment, or the like.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to obtain operational information associated with equipment in the nuclear plant as taught by Lepine in Johnson’s invention.  As demonstrated by Lepine, it is within the capabilities of one of ordinary skill in the art to include such features in Johnson’s invention with the predictable result of calculating costs associated with decommissioning the power plant and costs associated with operating the power plant as needed in Johnson at Paragraph 0046.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not explicitly teach the remaining limitations.  However, Fujii discloses a relevance between the available structure and the available equipment depending on a type of each of the plurality of nuclear facility types (See at least Paragraph 0025: “Here, the design specification is information that indicates an element value of each of a plurality of elements (element items) used for constituting a plant.  For example, a design specification of a power generation plant is information that indicates an element value corresponding to each of a plurality of elements (element items) such as maximum output, fuel, heat resistant temperature, specification of turbine (turbine method and turbine configuration), type of power generation plant, power generator rotational speed, power generation method (for example, in the case of a thermal power generation, method such as steam power generation, gas power generation, or combined power generation), and specification (size, number, and the like) of each component (steam condenser, piping, or the like) included in the power generation plant.  The required specification is information which includes at least a part of a plurality of elements included in the design specification and indicates an element value (condition value) of each element to be satisfied in the design.”  Examiner submits the condition value as described by Fujii is “a relevance between the available structure and the available equipment….”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to obtain a condition value associated with each element in a design specification as taught by Fujii in the combination of references.  As demonstrated by Fujii, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of obtaining “information relating to operation, maintenance, and/or condition of equipment” as needed in Lepine at Paragraph 0055.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
	The references do not teach the remaining limitations.  However, Hafen discloses determining whether error data is included in the plurality of decommissioning related information data based on a database which contains characteristic information and decommissioning plan information of a plurality of nuclear power facilities … when the error data is included in the plurality of decommissioning related data… (See at least Paragraph 0053: “In exploratory data analysis, an analyst starts with an initial problem they are trying to solve.  In one example, a problem may be the identification of bad (erroneous) data in the data set (however, the bad is not clearly known initially) and then filters may be generated to remove the bad data.”  See also Paragraph 0056: “In one example, filters may be developed to clean the data subset prior to analysis of the data subset to develop event detectors.”  See also Paragraph 0060: “At an act A14, the filters and/or event detectors are run against the data set.  For example, filters may identify and/or remove portions of the data and event detectors may identify events of interest.”  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to identify error data and remove the error data from the dataset as described by Hafen in the above combination of references with the motivation of offering an “improved apparatus and methods for analyzing electrical power systems including the processing of large-scale sets of data” as taught by Hafen over the previously cited references.  Hafen Paragraph 0005. 
	The above references do not teach the remaining limitations.  However, Al Za'noun discloses wherein said determining whether error data is included in the plurality of decommissioning related information data comprises: determining that the error data is included when there is data that is not linked to a linking structure which defines a connection relationship between the received data based on the characteristic information of the plurality of nuclear power facilities (See at least Paragraphs 0035-0038: “The data profiling and auditing obtains a current assessment of data quality by creating measures to detect data defects as they enter the DQAM system 100, and identifies data dependencies so business rules and action steps can be developed to fix the data prior to loading into the data repository 103.  The data audit module 301 may audit the data to initially identify root problems with the data so the root problems can be corrected, for example, at the data source.  Then data monitoring may be performed by the monitoring module 302 to address additional errors.  Factors used for the data profiling and auditing include one or more of accuracy, completeness, conformity, consistency, integrity, and duplication.  One or more of these factors may be considered for data monitoring performed by the data monitoring module 302.  Different data tests are implemented by the data audit module 301 and/or the data monitoring module 302 to check these factors.  Accuracy determines what data is incorrect or out of date.  In one example, data received from a data source includes a plurality of records with different fields.  Rules may be stored to identify whether a data value in a field is out of range or incorrect.  Other rules may be applied for other fields.  Completeness determines what data is missing or unusable….  Consistency determines what data values give conflicting information.  Integrity determines what data is missing or not referenced.  Duplication determines what data records or attributes are repeated.”  Examiner submits data that is “not referenced” refers to “data that is not linked….”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include method steps to identify data that is not referenced as taught by Al Za’noun in the combination of references.  As demonstrated by Al Za’noun, it is within the capabilities of one of ordinary skill in the art to include such method steps in the combination of references with the predictable results of developing filters to remove the bad data as needed in Hafen at Paragraph 0053.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	Finally, examiner also submits the “when the error data is included in the plurality of decommissioning related data, identifying a decommissioning target facility and features of the decommissioning target facility based on the database and the plurality of decommissioning related information data from which the error data is excluded” limitation recites a conditional statement.  The system may not exclude error data in the analysis if the required condition is not met under the broadest reasonable interpretation of the claim (e.g., when the error data is included in the plurality of decommissioning related information data).  Claim scope is not limited by language that suggests or makes optional but does not require steps to be performed.  MPEP §2111.04.  
With respect to claim 3: The proposed combination of Johnson, Lepine, Fujii, Hafen, and Al Za’noun references discloses the method of claim 1, wherein the information on the structure or the equipment further includes at least one of information on a history of design, construction and heat output of the nuclear facility, and information on a history of an accident, cause of the accident, and action for the accident in the nuclear facility (See at least Fujii Paragraph 0025: “Here, the design specification is information that indicates an element value of each of a plurality of elements (element items) used for constituting a plant.  For example, a design specification of a power generation plant is information that indicates an element value corresponding to each of a plurality of elements (element items) such as maximum output … and specification (size, number, and the like) of each component (steam condenser, piping, or the like) included in the power generation plant.  Further, the evidence document (document information) is a document that includes at least one of a review meeting record which shows review contents and review results in a past design and an unsuitable case example which shows a cause and a countermeasure for each trouble.”  See also Paragraph 0033: “FIG. 8 is a diagram illustrating an example of review meeting records. In the example of FIG. 8, the review meeting record is information in which target plant, review date, review content, and review result are associated with each other.  FIG. 9 is a diagram illustrating an example of unsuitable case examples.  In the example of FIG. 9, the unsuitable case example is information in which target plant, generated phenomenon (trouble), cause, countermeasure, date of occurrence, and countermeasure completion date are associated with each other.”  Examiner submits design specification and associated evidence documents provides “information on a history of design, construction and heat output of the 
With respect to claim 10: Claim 10 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 10.  Furthermore, Johnson discloses the embodiment limitations of an apparatus for determining a decommissioning plan of a nuclear facility based on decommissioning related information and error data in the decommissioning related information, the apparatus comprising: memory; instructions in the apparatus; processor circuitry to execute the instructions to… (See at least Paragraph 0033: “FIG. 2 shows a diagrammatic representation of the machine 200 in the example form of a computer system, within which instructions 216 (e.g., software, a program, an application, an applet, an app, or other executable code) for causing the machine 200 to perform any one or more of the methodologies discussed herein may be executed.”  See also Paragraph 0034: “The machine 200 may include processors 210, memory/storage 230, and input/output (I/O) components 250, which may be configured to communicate with each other such as via a bus 202.”  See also Paragraph 0108: “Example embodiments may be implemented in digital electronic circuitry, or in computer hardware, firmware, or software, or in combinations of them.  Example embodiments may be implemented using a computer program product, for example, a computer program tangibly embodied in an information carrier, for example, in a machine-readable medium for execution by, or to control the operation of, data processing apparatus, for example, a programmable processor, a computer, or multiple computers.”).
With respect to claim 11: Claim 11 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 11.  Furthermore, Johnson discloses the a computer-readable recording medium having a computer program stored therein for causing a processor to perform a method for determining a decommissioning plan of a nuclear facility based on decommissioning related information and error data in the decommissioning related information, the method comprising… (See at least Paragraph 0074: “FIG. 10 is a flow chart illustrating a method 1000 for determining an optimal power plant decommissioning plan based on stakeholder constraints, according to example embodiments.  The method 1000 may be embodied in computer-readable instructions for execution by a hardware component (e.g., a processor) such that the operations of the method 1000 may be performed by the machine 200.”  See also Paragraph 0108: “Example embodiments may be implemented in digital electronic circuitry, or in computer hardware, firmware, or software, or in combinations of them.  Example embodiments may be implemented using a computer program product, for example, a computer program tangibly embodied in an information carrier, for example, in a machine-readable medium for execution by, or to control the operation of, data processing apparatus, for example, a programmable processor, a computer, or multiple computers.”).
Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Lepine in view of Fujii in view Hafen in view of Al Za’noun and in view of 
L. Lanni, Some Realities of Nuclear Power Plant Decommissioning, 20 Int’l Atomic Energy Agency Bulletin, 24-28 (1978) [hereinafter Lanni].
With respect to claim 6: The proposed combination of Johnson, Lepine, Fujii, Hafen, and Al Za’noun references discloses the method of claim 1, wherein the decommissioning plan information includes … information on laws and regulations for a nuclear facility (See at least Johnson Paragraphs 0053-0055: “FIG. 5 is a data flow diagram illustrating a process for determining an optimal power plant decommissioning plan, according to some embodiments.  As shown the DDSOA 100 takes the financial data The constraints may correspond to or be specified by power plant stakeholders such as regulators, local citizens, public utility commission, and power plant owners (e.g., shareholders).  The constraints may be based on stakeholder preferences or applicable regulation (e.g., NRC regulations).”).
	The references do not teach the remaining limitations.  However, Lanni discloses wherein the decommissioning plan information includes decommissioning technique information for each type of the plurality of nuclear facilities (See at least Page 25: “In the decommissioning of a reactor there are certain common tasks.  Each of these tasks has its own difficulties and uncertainties, there in turn vary with reactor type, size, and age, they may overlap with environmental and other questions and they will also vary with the decommissioning option chosen….  Specific methods to accomplish each of the decommissioning tasks must be laid out in detail.  Selection of the decommissioning methods to be used requires a knowledge of the state-of-the-art of the various methods available, and implementation of specific techniques requires an intimate knowledge of these techniques.  In general, the technology exists today for decommissioning a power reactor, although most plants will have to employ variations of existing techniques for specific items or problems.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to outline specific methods to accomplish each of the decommissioning tasks in detail as described by Lanni in the combination of references.  As demonstrated by Lanni, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of generating “decommissioning plan data 502 including schedule data KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 8: The proposed combination of Johnson, Lepine, Fujii, Hafen, and Al Za’noun references discloses the method of claim 1, wherein said identifying the decommissioning target facility and features of the decommissioning target facility comprises: analyzing one of decommissioning site and environmental status of the decommissioning target facility, decommissioning work activity, comparison of the applicable decommissioning technique, radioactive waste management, environmental impact during decommissioning, safety of decommissioning, radiation protection, fire protection, and decommissioning cost based on the remaining data and the database (See at least Johnson Paragraphs 0078-0080: “At operation 1025, the simulation module 104 determines, using a probabilistic model, a range of values corresponding to a return (e.g., an economic return in terms of dollars) associated with each possible decommissioning plan in the decision tree.  The simulation module 104 determines the range of values by calculating an aggregate of investment return values, operational cash flow values (e.g., an aggregate of operational cost values and operational revenue values), and cost values associated with each activity in each possible decommissioning plan.  Consistent with some embodiments, the operation 1025 includes iteratively performing the method 900 for each possible decommissioning plan in the decision tree.  At operation 1030, the simulation module 104 determines, for each path in the decision tree, risk values (e.g., corresponding to economic risk) associated with the range of values corresponding to the return associated with respective possible decommissioning plans.  The simulation module 104 may, for example, determine the risk values by calculating a variance of the range of values corresponding to the return associated with each possible decommissioning plan.  At operation 1035, the optimization 
	for decommissioning the decommissioning target facility to meet a predetermined criterion, wherein the predetermined criterion is designated in accordance with the laws and regulations for the nuclear facility (See at least Johnson Paragraph 0074: “FIG. 10 is a flow chart illustrating a method 1000 for determining an optimal power plant decommissioning plan based on stakeholder constraints, according to example embodiments.”  See also Paragraph 0055: “The constraints may correspond to or be specified by power plant stakeholders such as regulators, local citizens, public utility commission, and power plant owners (e.g., shareholders).  The constraints may be based on stakeholder preferences or applicable regulation (e.g., NRC regulations).”).
	Although Johnson teaches decommission plans comprise a set of activities, the references do not explicitly teach the remaining limitations.  However, Lanni discloses determining a decommissioning technique to be used (See at least Page 25: “In the decommissioning of a reactor there are certain common tasks.  Each of these tasks has its own difficulties and uncertainties, these in turn vary with reactor type, size, and age, they may overlap with environment and other questions and they will also vary with the decommissioning option chosen….  Decommissioning plans are required just as are operating plans.  At present, preliminary decommissioning plans are generally prepared more detailed plans are required before decommissioning can start.  These plans must consider all aspects of the work, including radiation protection precautions for the decommissioning workers as well as for the public.  Another important aspect of the planning is the establishment of a quality assurance (QA) programme.  The QA programme is set up to assure that all applicable regulations are met, to assure that the work is performed according to the plan, and to assure the safety of the public and of the decommissioning workers.  Specific methods to accomplish each of the decommissioning tasks must be laid out in detail.  Selection of the decommissioning methods to be used requires a knowledge of the state-of-the-art of the various methods available, and implementation of specific techniques requires an intimate knowledge of these techniques.  In general, the technology exists today for decommissioning a power reactor, although most plants will have to employ variations of existing techniques for specific items or problems.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to outline specific methods to accomplish each of the decommissioning tasks in detail as described by Lanni in the combination of references.  As demonstrated by Lanni, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of generating “decommissioning plan data 502 including schedule data corresponding to an optimal decommissioning plan” as needed in Johnson at Paragraph 0057.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 9: The proposed combination of Johnson, Lepine, Fujii, Hafen, Al Za’noun, and Lanni references discloses the method of claim 8, wherein said determining the decommissioning plan comprises: representing a state and the determined decommissioning technique in a hierarchical structure based on the database, the type of the decommissioning target facility, and the information on the structure and equipment of the decommissioning target facility; and outputting the state and the determined decommissioning technique represented in the hierarchical structure (See at least Johnson Paragraph 0086: “The user interface includes a graphical representation of the decommissioning plan data.  In some embodiments, the user interface includes a graphical representation of the decision tree with the path corresponding to the optimal decommissioning plan being visually distinguished from the remainder of the paths in the decision tree.  The user interface may further include an indicator of the rank of each path in the decision tree.  In some embodiments, the user interface includes a textual list of the activities involved in the optimal decommissioning plan along with the identifier of the activity, a scheduled date for the activity, and a duration of the activity.  In some embodiments, the user interface includes an element (e.g., a button) that allows users to toggle between the graphical representation of the decision tree and textual list of the activities involved in the optimal decommissioning plan.”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Lepine in view of Fujii in view Hafen in view of Al Za’noun in view of Lanni and in view of 
Int’l Atomic Energy Agency, Decommissioning of Nuclear Facilities: Decontamination, Disassembly and Waste Management, Technical Reports Series No. 230 (1983) [hereinafter IAEA]. 
With respect to claim 7: Although the proposed combination of Johnson, Lepine, Fujii, Hafen, Al Za’noun, and Lanni references discloses the method of claim 6, the references do not explicitly teach the remaining limitations.  However, IAEA discloses wherein the decommissioning technique information includes at least one of radiation measurement technique, decontamination technique, cutting technique, waste treatment techniques, and site restoration technique (See at least Pages 9-26: 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to specify decontamination technique, disassembly technique, and/or waste management technique as described by IAEA in the above combination of references.  As demonstrated by IAEA, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of providing detailed description of “specific methods to accomplish each of the decommissioning tasks” as needed in Lanni at Page 25 and generating “decommissioning plan data 502 including schedule data corresponding to an optimal decommissioning plan” as needed in Johnson at Paragraph 0057.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  

Response to Arguments











Applicant's arguments filed August 27, 2021, have been fully considered but they are not persuasive. 
Regarding §112(f) Claim Interpretation: Applicant amended claim 10.  Examiner concedes the newly amended claim 10 does not implicate §112(f) claim interpretation.
Regarding the §112(a) rejections: Applicant amended the independent claims to remove the “analyzing” and “designing” terms.  Applicant asserts this amendment warrants the withdrawal of the written description rejections.  Remarks 8.  Examiner disagrees.  As explained in the updated Office action, the specification does not teach how the claimed invention identifies a decommissioning target facility or determines which operations should be included in a decommissioning plan.  Therefore, the examiner maintains the §112(a) rejections.  
Regarding the §112(b) rejections: Applicant amended claim 10 and canceled claims 4 and 5.  Examiner concedes the amendments resolve the concerns outlined in the non-final Office action.  Therefore, the examiner withdraws the rejections.
Regarding the §101 rejections: Applicant alleges the claims are patent-eligible because “the claims are directed to a practical application of an argued abstract idea in view of the claims facilitating the identification and correction of error data through interaction with a database.”  Remarks 9.  Examiner disagrees.  As previously discussed in the Office action, the “determining whether error data is included in the plurality of decommissioning related data based on … characteristic information and decommissioning plan information of a plurality of nuclear power facilities,” “when the error data is included in the plurality of decommissioning related information data, identifying…,” and “wherein said determining whether error data is included in the plurality of decommissioning related information data comprises: determining
Regarding the §103 rejections: Applicant alleges the independent claims are allowable since the Johnson, Lepine, and Hafen references fail to disclose “detecting and correcting error data identified based on a linking structure and data from a database.”  Remarks 10.  Examiner disagrees and maintains the Hafen and Al Za’noun references discloses the disputed limitations.  Hafen discloses the use of filters to identify and remove bad data from a data set.  Paragraph 0056.  Al Za’noun further discloses a data monitoring module to audit data for accuracy (i.e., “what data is incorrect or out of data”) and integrity (i.e., “what data is missing or not referenced”).  Furthermore, as explained in the non-final Office action, examiner asserts data that is “not referenced” refers to “data that is not linked….”  Beyond merely alleging patentability, examiner respectfully submits applicant’s arguments do not explain why the Al Za’noun reference does not disclose the “detecting and correcting error data identified based on a linking structure and data from a database” limitation.  Therefore, the examiner maintains the obviousness rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2161.01 (quoting LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005)).  
        2 Id.  
        3 Id.  
        4 See LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005) (“[T]he description of one method for creating a seamless DWT does not entitle the inventor … to claim any and all means for achieving that objective.”).  
        5 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance].
        6 Id. 
        7 Id. at 55.
        8 Id.
        9 MPEP §2106.05(b).  See also MPEP §2106(I) (“The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions.”).
        10 Id.  
        11 Id.  
        12 MPEP §2106.05(d)(II).  
        13 Id.